16378426Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 04/15/2021. By this amendment,
Claims 7 and 16 have been canceled.
Claims 1, 10, and 20 have been amended.
Claims 1-6, 8-15, and 17-20 are pending.

Allowable Subject Matter
Number of claims allowed: 18.
Allowed claims: 1-6, 8-15, and 17-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 10, and 20, the reference data manager causes at least one new reference data snapshot to be added to the cache when a difference between the highest timestamp out of the plurality of timestamps associated with the plurality of reference data snapshots in the cache and a timestamp that is associated with a most recent data request sent by the compute processor is less than a predefined threshold value.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/


/RYAN BERTRAM/Primary Examiner, Art Unit 2137